Citation Nr: 1131605	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  05-12 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disorder of the legs, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vanessa G. Ellermann, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to August 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied the benefits sought on appeal.

In a February 2006 decision, the Board denied the Veteran's claim for service connection for a skin disorder of the legs.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in an August 2007 Order, the Court remanded the claim to the Board for readjudication, in accordance with the Joint Motion.  In August 2008, the Veteran testified before the Board at a hearing held at the RO.  In November 2008, the Board remanded this matter for further development.

In a May 2009 decision, the Board denied the Veteran's claim for service connection for a skin disorder, to include as due to herbicide exposure.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a May 2010 Order, the Court remanded the claim for readjudication in accordance with the Joint Motion.  In November 2010, the Board remanded this matter for further development.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, therefore, is presumed to have been exposed to herbicides.

2.  The medical evidence does not show that the Veteran's skin disorder was incurred in or aggravated by his active service or is due to exposure to herbicides during his active service, nor may the disorder be presumed to be due to exposure to herbicides.

CONCLUSION OF LAW

Service connection for a skin disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

In February 2004, prior to the initial adjudication of the claim, and in March 2005, January 2008, and February 2008, after the adjudication of the claim, the Veteran was notified of the evidence not of record that was necessary to substantiate the claim.  He was told that he needed to provide the names of any person, agencies, or companies who had additional records to help decide his claim.  He was informed that VA would review his claim and determine what additional information was needed to process his claim, schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of this claim.  In August 2008, the Veteran indicated that he had no additional evidence to submit in support of his claim.

The Veteran was given notice of what type of information and evidence he needed to substantiate a claim for an increased rating in February 2008 should his service connection claim be granted.  It is therefore inherent in the claim that the Veteran had actual knowledge of the rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the statutes and regulations require that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service medical records or other records relevant to active duty and VA or VA-authorized medical records; and, (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  38 C.F.R. § 3.159(c).
VA has a duty to obtain a medical examination if the evidence establishes (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, (3) current disability may be associated with the in-service event, and (4) there is insufficient evidence to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records have been requested and obtained.  However, the Veteran has indicated that he did not obtain any post-service medical treatment of any skin disorder and has neither identified any records nor requested VA to obtain any post-service medical records.  Pursuant to the Board's November 2010 remand, a VA examination pertinent to the Veteran's claim was obtained in December 2010.  A review of that report of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  Thus, the examination appears to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the Board finds the duty to assist and duty to notify provisions have been fulfilled and no further action is necessary under those provisions.

A claimant with active service may be granted service connection for a disease or disability either incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  The specified diseases include chloracne or other acneform disease consistent with chloracne.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  However, where a Veteran's disease is not subject to the presumption, he is not precluded from establishing direct service connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service personnel records show service in Vietnam from June 1970 to November 1970 and from August 1971 to March 1972.  Thus, he will be afforded the presumption of exposure to herbicides.  However, the medical evidence is negative for any diagnosis of chloracne or other acneform disease consistent with chloracne.  Therefore, the Board finds that the presumption of service connection based on exposure to herbicide agents does not apply because the Veteran has not been diagnosed with the presumptive condition of chloracne or acneform disease consistent with chloracne.

The disease entity for which service connection is sought must be chronic as opposed to merely acute and transitory in nature.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Where the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder of the legs on a direct or presumptive basis.

The Veteran's service medical records include a May 1969 report of medical history at which time the Veteran indicated that he either had in the past, or currently had, a skin disease.  However, the May 1969 pre-Army examination report shows a normal clinical evaluation of the skin.  The Veteran was treated for a rash on his hand on one occasion in September 1969.  However, a June 1972 separation examination shows a normal clinical evaluation of the skin and the Veteran denied having any skin disease in the corresponding report of medical history.

The Veteran has indicated that he did not seek post-service medical treatment for any skin disorder and the record is void of any post-service medical records that show treatment for any skin disorder.

In a February 2004 statement in support of claim, the Veteran claimed that he had a rash on his legs to which he applied hydrocortisone cream to relieve the itching.  He also indicated that he became aware of the skin disorder after his incarceration in September 1989.

In the April 2005 substantive appeal and a February 2008 statement in support of claim, the Veteran explained that his claim for service connection for a skin disorder was motivated by a fellow inmate and Vietnam Veteran's claim that a similar rash on his legs was related to exposure to herbicide during service.

In August 2008, the Veteran testified that he had a rash on his lower extremities and an occasional rash on his back that itched and developed a crust which caused scarring.  He testified that he first noticed the rash in either 1974 or 1975, but further testified that he was not receiving current treatment and explained that since he was incarcerated it was "fruitless" to complain about the rash.

Pursuant to the Board's November 2010 remand, the Veteran was afforded a VA skin diseases examination in December 2010 at which time he presented with complaints of intermittent sores on his legs since 1974.  On examination, there was a lesion on the left upper thigh that resembled keratosis and small diffuse pale areas of lost pigment on the lower legs.  The examiner diagnosed the Veteran with residuals of a skin rash and opined that they were less likely than not incurred in or aggravated by his service.  The rationale was that the examiner's literature review and clinical experience did not support a finding that the Veteran's skin condition was characteristic of skin conditions that were related to herbicide exposure.

The Veteran's post-service medical records are negative for a skin disorder until many years after separation.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the competent medical evidence shows that the Veteran suffered from a skin disorder, the preponderance of the evidence does not show that any current skin disorder was incurred in or aggravated during service.  Furthermore, the record includes a competent VA opinion that the Veteran's skin disorder is less likely than not incurred in or aggravated by his service based on the rationale that examiner's literature review and clinical experience does not support a finding that the Veteran's skin condition is characteristic of skin conditions that are related to herbicide exposure.  There are no contrary competent medical opinions and the Veteran has not submitted any competent medical evidence that relates any current skin condition to his service or to exposure to herbicides.  In the absence of competent medical evidence linking any current skin disorder to service, service connection must be denied.

The Board recognizes the Veteran's contention that he has a skin disorder that is related to his service.  However, as layperson, the Veteran is not competent to give a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not capable of opining on matters requiring medical knowledge).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of a disability, or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran can report that he has a rash.  That is a subjective symptom that is not readily identifiable or apparent as a clinical disorder in the way that varicose veins may be observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran does not have the medical expertise to discern the nature of any current skin disorder, nor does he have the medical expertise to provide an opinion regarding etiology.  In sum, the issue does not involve a simple diagnosis.  The Veteran is competent to report that he has been diagnosed with a skin disorder, but, he is not competent to provide a medical opinion regarding its etiology.  While the Veteran asserts that his skin disorder is related to his service, his statements alone are not competent to provide the medical nexus.  As a result, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The post-service medical records do not demonstrate that the Veteran currently has a diagnosed skin disorder that is related to his service or complaints during service.  In addition, the evidence does not show that the Veteran has been diagnosed with chloracne other acneform disease consistent with chloracne, or that any skin rash was incurred in or aggravated by service or is presumed to be the result of exposure to herbicides.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder, to include as secondary to herbicide exposure, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


